Citation Nr: 1429106	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  03-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to non service-connected burial benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. A.F.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to June 1975.  The Veteran died in September 2002.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant and a physician testified at a Board hearing at the RO in June 2004.  This matter was previously before the Board and was remanded in October 2004, December 2005, June 2009, and September 2011.

As noted in the June 2009 and September 2011 remands, the appellant appeared to be contesting the validity of a debt incurred as well as seeking a waiver of overpayment.  As there is no documentation in the file indicating the status of the RO's actions, this matter is again referred back to the Agency of Original Jurisdiction (AOJ) for any appropriate action.

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The September 2011 remand directed that if evidence was developed showing exposure to chemicals or drugs as part of the Veteran's duties during service, then the RO should take action to have the claims file reviewed and a medical opinion offered as to any causal connection between the cause of the Veteran's death and such exposure during service.  In June 2012, the Deputy Commander for Veterinary Services of the U.S. Army submitted a statement indicating "that any veterinarian engaged in the diagnosis and treatment of zoonotic diseases...was likely to have been exposed to various common chemicals used in the veterinary profession at that time to include antiseptics, inhalant anesthetic agents, detergents, etc."  As an opinion regarding a connection between the Veteran's cause of death and his exposure to chemicals during service was not obtained, a remand is necessary.  The Board acknowledges that this remand will add to the delay in the final disposition of the appeal; however, if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Since the matter of non service-connected burial benefits may be impacted by the determination of the cause of death claim, these claims must be considered inextricably intertwined and adjudication of the burial benefits claim is deferred pending development and adjudication of the cause of death claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a medical opinion regarding whether there is any causal relationship between the cause of the Veteran's death (atherosclerotic cardiovascular disease) and exposure to chemicals or drugs during service. After reviewing the claims file, the opinion provider should respond to the following:

Is it at least as likely as not (50% probability or greater) that the Veteran's death was due to service, to include exposure to chemicals or drugs therein?

The opinion provider should note that the Veteran served in the U.S. Army Veterinary Command and his duties included treating zoonotic diseases.

A detailed rationale for all opinions expressed should be provided.

2.  Thereafter, review the expanded record and determine if the benefits sought can be granted.  The appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board if in order for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



